FILED
                             NOT FOR PUBLICATION                            MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CURT ALLEN BYRON, AKA Curt-Allen                 No. 12-35006
of the Family Byron,
                                                 D.C. No. 2:10-cv-01879-JCC
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

CURTIS OF THE FAMILY HIROTAKA,

                 Defendant - Appellee.

                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Curt Allen Byron, aka Curt-Allen of the Family Byron, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

various claims arising from a traffic stop and subsequent arrest. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and, therefore, denies plaintiff’s request for oral argument.
See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Cholla Ready Mix, Inc.

v. Civish, 382 F.3d 969, 973 (9th Cir. 2004), and may affirm on any ground

supported by the record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed plaintiff’s unlawful search and seizure

claim because plaintiff failed to allege facts demonstrating that defendant

Hirotaka’s request for plaintiff’’s full name, license, registration, and insurance

verification during a valid traffic stop, and his subsequent arrest for failure to

provide the same, were not “reasonably related in scope to the circumstances which

justified” the stop. Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 188-89

(2004) (state law authorizing police officer to request name or identification during

valid traffic stop, and to arrest persons who fail to comply, is consistent with

Fourth Amendment); see also Wash. Rev. Code §§ 46.61.020, 46.61.021,

10.31.100, and 9A.76.020.

      Plaintiff’s due process claim was properly dismissed because plaintiff failed

to allege facts demonstrating that defendant Hirotaka’s conduct in arranging the

towing of plaintiff’s vehicle and trailer or completing Byron’s arrest reports

violated the Fourteenth Amendment. See Hallstrom v. Garden City, 991 F.2d

1473, 1477 n.4 (9th Cir. 1993) (no due process violation where, consistent with an


                                            2                                        12-35006
independent “community caretaking function,” officer arranged for plaintiff’s

vehicle to be towed after pulling her over for a traffic violation); see also Cholla

Ready Mix, Inc., 382 F.3d at 973 (conclusory allegations and unreasonable

inferences are not sufficient to defeat a motion to dismiss).

      The district court properly dismissed plaintiff’s Fifth Amendment claim

because plaintiff failed to allege facts demonstrating that disclosing his full name

or providing his license, registration, and insurance documents violated his rights

against self-incrimination. See Hiibel, 542 U.S. at 190-91 (no Fifth Amendment

violation absent evidence that a person’s refusal to disclose his name was based on

real and appreciable fear that it would be used to incriminate him); United States v.

Bohn, 622 F.3d 1129, 1137 (9th Cir. 2010) (defendant’s disclosure of name and

identification has no incriminating effect where police officer knows who

defendant is and what he has done, such as where a traffic violation occurs in the

officer’s presence).

      We do not consider issues raised for the first time on appeal, including with

respect to alleged violations of plaintiff’s rights under the Seventh Amendment.

See Brown v. Gen. Tel. Co. of Cal., 108 F.3d 208, 210 n.1 (9th Cir. 1997) (per

curiam).




                                           3                                    12-35006
      Plaintiff’s contentions regarding the application and interpretation of various

traffic regulations are unpersuasive.

      AFFIRMED.




                                          4                                   12-35006